Exhibit 10.2

NEITHER THIS WARRANT CERTIFICATE NOR THE WARRANTS REPRESENTED HEREBY NOR ANY
SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF SUCH WARRANTS, NOR ANY
INTEREST IN OR RIGHTS UNDER SAME, HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 OR THE LAWS OF ANY STATE, AND NEITHER THIS WARRANT CERTIFICATE NOR THE
WARRANTS REPRESENTED HEREBY NOR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE
EXERCISE OF SUCH WARRANTS, NOR ANY INTEREST IN OR RIGHTS UNDER SAME, MAY BE SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

W-2009-B-            

GALECTIN THERAPEUTICS INC.

COMMON STOCK PURCHASE WARRANT – CLASS B

Galectin Therapeutics Inc., a Nevada corporation (the “Company”), for value
received and subject to the terms set forth below hereby grants to 10X Fund,
L.P., a Delaware limited partnership, or its registered successors and assigns
(the “Holder”), the right to purchase from the Company at any time or from time
to time until the date and time permitted under Section 2.1 below,
                     fully paid and nonassessable shares of the Common Stock,
par value $0.001 per share, at the purchase price of three dollars ($3.00) per
share (the “Exercise Price”). The Exercise Price and the number and character of
such shares of Common Stock purchasable pursuant to the rights granted under
this Warrant are subject to adjustment as provided herein.

1. Definitions. As used herein the following terms, unless the context otherwise
requires, have the following respective meanings:

(a) “Common Stock” means the Company’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter have been reclassified or changed into, including any stock (other
than Common Stock) and other securities of the Company or any other Person
(corporate or other) which the Holder of this Warrant at any time shall be
entitled to receive, or shall have received, upon the exercise of this Warrant,
in lieu of or in addition to Common Stock, or which at any time shall be
issuable or shall have been issued in exchange for or in replacement of Common
Stock pursuant to Section 3.2 hereof or otherwise.

(b) “Issue Date” means             , 20    .

(c) “Market Value” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market (other than the OTC Bulletin Board), the daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg Financial L.P. (based on a Trading Day from
9:30 a.m. Eastern Time to 4:00 p.m. Eastern Time); (b) if the Common Stock is
then listed or quoted on the OTC Bulletin Board, the average of the high and low
price of the Common Stock for such date (or the nearest preceding date) on the
OTC Bulletin Board; or (c) if the Common Stock is not then listed or quoted on a
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported.

(e) “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the Issue Date, to which the Corporation and the original Holder are
parties, as amended, modified or supplemented from time to time in accordance
with its terms.

(f) “This Warrant” means, collectively, this Warrant and all other stock
purchase warrants issued in exchange therefor or replacement thereof.

(g) “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.



--------------------------------------------------------------------------------

(h) “Trading Market” means any one of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the Nasdaq SmallCap Market, the NYSE Alternext US, the New York Stock Exchange,
the Nasdaq National Market, the OTC Bulletin Board or the “Pink Sheets.”

2. Exercise.

2.1 Exercise Period. The Holder may exercise this Warrant at any time after the
Issue Date and before the close of business in Atlanta, Georgia on the tenth
(10th) anniversary of the Issue Date (the “Exercise Period”).

2.2 Exercise Procedure.

(a) This Warrant will be deemed to have been exercised at such time as the
Company has received all of the following items (the “Exercise Date”):

(i) a completed Subscription Agreement as described in Section 2.4 hereof,
executed by the Person exercising all or part of the purchase rights represented
by this Warrant (the “Purchaser”);

(ii) this Warrant;

(iii) if this Warrant is not registered in the name of the Purchaser, an
Assignment or Assignments in the form set forth in Exhibit B hereto, evidencing
the assignment of this Warrant to the Purchaser together with any documentation
required pursuant to Section 8(a) hereof; and

(iv) a check payable to the order of the Company in an amount equal to the
product of the Exercise Price multiplied by the number of shares of Common Stock
being purchased upon such exercise. Alternatively, this Warrant may be exercised
by means of a “cashless exercise” in which the Holder shall be entitled to
receive a certificate for the number of shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

(A) = the average of the high and low trading prices per share of Common Stock
on the Trading Day preceding the date of such election;

(B) = the Exercise Price of the Warrants; and

(X) = the number of shares issuable upon exercise of the Warrants in accordance
with the terms of this Warrant.

(b) As soon as practicable after the exercise of this Warrant in full or in
part, and in any event within ten (10) days after the Exercise Date, the Company
at its expense will cause to be issued in the name of and delivered to the
Purchaser, or as the Purchaser (upon payment by the Purchaser of any applicable
transfer taxes) may direct, a certificate or certificates for the number of
fully paid and non-assessable shares of Common Stock to which the Purchaser
shall be entitled upon such exercise, together with any other stock or other
securities and property (including cash, where applicable) to which the
Purchaser is entitled upon exercise.

(c) Unless this Warrant has expired or all of the purchase rights represented
hereby have been exercised, the Company at its expense will, within ten
(10) days after the Exercise Date, issue and deliver to or upon the order of the
Purchaser a new Warrant or Warrants of like tenor, in the name of the Purchaser
or as the Purchaser (upon payment by the Purchaser of any applicable transfer
taxes) may request, calling in the aggregate on the face or faces thereof for
the number of shares of Common Stock remaining issuable under this Warrant.

(d) The Common Stock issuable upon the exercise of this Warrant will be deemed
to have been issued to the Purchaser on the Exercise Date, and the Purchaser
will be deemed for all purposes to have become the record holder of such Common
Stock on the Exercise Date.

(e) The issuance of certificates for shares of Common Stock upon exercise of
this Warrant will be made without charge to the Holder or the Purchaser for any
issuance tax in respect thereof or any other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock.

(f) The holder represents and warrants that at the time of any exercise of this
warrant the holder is an “accredited investor,” as such term is defined in Rule
501 promulgated under the Securities Act and acknowledges and agrees that the
Company may, in its sole discretion, (i) require, as a condition to the exercise
of this Warrant, that the holder provide such written evidence that such holder
is an accredited investor as the time of exercise, and



--------------------------------------------------------------------------------

(ii) decline to issue the shares of Common Stock issuable upon such exercise if
the Company is not satisfied that this warrant may be exercised by the holder
pursuant to a valid registration exemption from the Securities Act and any
applicable state securities law.

2.3 Acknowledgement of Continuing Obligations. The Company will, at the time of
the exercise of this Warrant, upon the request of the Purchaser, acknowledge in
writing its continuing obligation to afford to the Purchaser any rights to which
the Purchaser shall continue to be entitled after such exercise in accordance
with the provisions of this Warrant, provided that if the Purchaser shall fail
to make any such request, such failure shall not affect the continuing
obligation of the Company to afford to the Purchaser any such rights.

2.4 Subscription Agreement. The Subscription Agreement will be substantially in
the form set forth in Exhibit A hereto, except that if the shares of Common
Stock issuable upon exercise of this Warrant are not to be issued in the name of
the Purchaser, the Subscription Agreement will also state the name of the Person
to whom the certificates for the shares of Common Stock are to be issued, and if
the number of shares of Common Stock to be issued does not include all the
shares of Common Stock issuable hereunder, it will also state the name of the
Person to whom a new Warrant for the unexercised portion of the rights hereunder
is to be delivered.

2.5 Fractional Shares. If a fractional share of Common Stock would, but for the
provisions of Section 2.1 hereof, be issuable upon exercise of the rights
represented by this Warrant, the Company will, within ten (10) days after the
Exercise Date, deliver to the Purchaser a check payable to the Purchaser in lieu
of such fractional share, in an amount equal to the Market Value of such
fractional share as of the close of business on the Exercise Date.

3. Adjustments.

3.1 Adjustments for Stock Splits, Etc. If the Company shall at any time after
the Issue Date subdivide its outstanding Common Stock, by split-up or otherwise,
or combine its outstanding Common Stock, or issue additional shares of its
capital stock in payment of a stock dividend in respect of its Common Stock, the
number of shares issuable on the exercise of the unexercised portion of this
Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination, and the Exercise Price then applicable to shares covered by the
unexercised portion of this Warrant shall forthwith be proportionately decreased
in the case of a subdivision or stock dividend, or proportionately increased in
the case of combination.

3.2 Adjustment for Reclassification, Reorganization, Etc. In case of any
reclassification, capital reorganization, or change of the outstanding Common
Stock (other than as a result of a subdivision, combination or stock dividend),
or in the case of any consolidation of the Company with, or merger of the
Company into, another Person (other than a consolidation or merger in which the
Company is the continuing corporation and which does not result in any
reclassification or change of the outstanding Common Stock of the Company), or
in case of any sale or conveyance to one or more Persons of the property of the
Company as an entirety or substantially as an entirety at any time prior to the
expiration of this Warrant, then, as a condition of such reclassification,
reorganization, change, consolidation, merger, sale or conveyance, lawful
provision shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the Holder of this Warrant,
so that the Holder of this Warrant shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price not to exceed that
payable upon the exercise of the unexercised portion of this Warrant, the kind
and amount of shares of stock and other securities and property receivable upon
such reclassification, reorganization, change, consolidation, merger, sale or
conveyance by a holder of the number of shares of Common Stock of the Company as
to which this Warrant was exercisable immediately prior to such
reclassification, reorganization, change, consolidation, merger, sale or
conveyance, and in any such case appropriate provision shall be made with
respect to the rights and interests of the Holder of this Warrant to the end
that the provisions hereof (including, without limitation, provisions for the
adjustment of the Exercise Price and of the number of shares purchasable upon
exercise of this Warrant) shall thereafter be applicable in relation to any
shares of stock, and other securities and property, thereafter deliverable upon
exercise hereof. If, as a consequence of any such transaction, solely cash, and
no securities or other property of any kind, is deliverable upon exercise of
this Warrant, then, in such event, the Company may terminate this Warrant by
giving the Holder hereof written notice thereof. Such notice shall specify the
date (at least thirty (30) days subsequent to the date on which notice is given)
on which, at 3:00 P.M., Boston, Massachusetts time, this Warrant shall
terminate. Notwithstanding any such notice, this Warrant shall remain
exercisable, and otherwise in full force and effect, until such time of
termination.



--------------------------------------------------------------------------------

3.3 Certificate of Adjustment. Whenever the Exercise Price or the number of
shares issuable hereunder is adjusted, as herein provided, the Company shall
promptly deliver to the registered Holder of this Warrant a certificate of the
Treasurer of the Company, which certificate shall state (i) the Exercise Price
and the number of shares of Common Stock issuable hereunder after such
adjustment, (ii) the facts requiring such adjustment, and (iii) the method of
calculation for such adjustment and increase or decrease.

3.4 Small Adjustments. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease in the Exercise
Price of at least one percent; provided, however, that any adjustments which by
reason of this Section 3.5 are not required to be made immediately shall be
carried forward and taken into account at the time of exercise of this Warrant
or any subsequent adjustment in the Exercise Price which, singly or in
combination with any adjustment carried forward, is required to be made under
Sections 3.1 or 3.2.

4. Reservation of Stock, etc., Issuable on Exercise of Warrant. The Company will
at all times reserve and keep available, solely for issuance and delivery upon
the exercise of this Warrant, all shares of Common Stock from time to time
issuable upon the exercise of this Warrant.

5. Disposition of This Warrant, Common Stock, Etc.

(a) The Holder of this Warrant and any transferee hereof or of the Common Stock
with respect to which this Warrant may be exercisable, by their acceptance
hereof, hereby understand and agree that this Warrant and the Common Stock with
respect to which this Warrant may be exercisable have not been registered under
the Securities Act, and may not be sold, pledged, hypothecated, donated, or
otherwise transferred (whether or not for consideration) without an effective
registration statement under the Act or an opinion of counsel satisfactory to
the Company and/or submission to the Company of such other evidence as may be
satisfactory to counsel to the Company, in each such case, to the effect that
any such transfer shall not be in violation of the Act. It shall be a condition
to the transfer of this Warrant that any transferee thereof deliver to the
Company its written agreement to accept and be bound by all of the terms and
conditions of this Warrant. The foregoing notwithstanding, the Company
acknowledges its obligations as set forth in the Registration Rights Agreement
to register the shares of Common Stock issuable upon exercise hereof.

(b) Except to the extent the resale of the shares of Common Stock issuable upon
exercise hereof are registered for resale, or may be sold to the public pursuant
to Rule 144(b)(1) under the Securities Act, the certificates of the Company that
will evidence the shares of Common Stock with respect to which this Warrant may
be exercisable will be imprinted with a conspicuous legend in substantially the
following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR
CONSIDERATION) BY THE HOLDER WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND/OR SUBMISSION
TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO COUNSEL TO THE
COMPANY, IN EACH SUCH CASE, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN
VIOLATION OF THE ACT.”

Except as set forth in the Registration Rights Agreement, the Company has not
agreed to register any of the Holder’s shares of Common Stock of the Company
with respect to which this Warrant may be exercisable for distribution in
accordance with the provisions of the Securities Act, and the Company has not
agreed to comply with any exemption from registration under the Act for the
resale of the Holder’s shares of Common Stock with respect to which this Warrant
may be exercised. Hence, it is the understanding of the Holder of this Warrant
that by virtue of the provisions of certain rules respecting “restricted
securities” promulgated by the SEC, the shares of Common Stock of the Company
with respect to which this Warrant may be exercisable may be required to be held
indefinitely, unless and until registered under the Securities Act (as
contemplated by the Registration Rights Agreement), unless an exemption from
such registration is available, in which case the Holder may still be limited as
to the number of shares of Common Stock of the Company with respect to which
this Warrant may be exercised that may be sold from time to time.

6. Rights and Obligations of Warrant Holder. The Holder of this Warrant shall
not, by virtue hereof, be entitled to any voting rights or other rights as a
stockholder of the Company. No provision of this Warrant, in the absence of



--------------------------------------------------------------------------------

affirmative actions by the Holder to purchase Common Stock of the Company by
exercising this Warrant, and no enumeration in this Warrant of the rights or
privileges of the Holder, will give rise to any liability of such Holder for the
Exercise Price of Common Stock acquirable by exercise hereof or as a stockholder
of the Company.

7. Transfer of Warrants. Subject to compliance with the restrictions on transfer
applicable to this Warrant referred to in Section 5 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, without charge to the
registered Holder, upon surrender of this Warrant with a properly executed
Assignment (in substantially the form attached hereto as Exhibit B), to the
Company, and the Company at its expense will issue and deliver to or upon the
order of the Holder hereof a new Warrant or Warrants in such denomination or
denominations as may be requested, but otherwise of like tenor, in the name of
the Holder or as the Holder (upon payment of any applicable transfer taxes) may
direct.

8. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of any Warrant and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Company at its expense will execute and deliver, in lieu thereof, a new
Warrant of like tenor.

9. Company Records. Until this Warrant is transferred on the books of the
Company, the Company may treat the registered Holder hereof as the absolute
owner hereof for all purposes, notwithstanding any notice to the contrary.

10. Miscellaneous.

10.1 Notices. All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class mail, postage prepaid, to
such address as may have been furnished to the Company in writing by such
Holder, or, until an address is so furnished, to and at the address of the last
Holder of this Warrant who has so furnished an address to the Company. All
communications from the Holder of this Warrant to the Company shall be mailed by
first class mail, postage prepaid, to Galectin Therapeutics Inc., 4960 Peachtree
Industrial Boulevard, Suite 240, Norcross, GA 30071 Attn: Chief Financial
Officer, or such other address as may have been furnished to the Holder in
writing by the Company.

10.2 Amendment and Waiver. Except as otherwise provided herein, this Warrant and
any term hereof may be amended, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of such
amendment, waiver, discharge or termination is sought.

10.3 Governing Law; Descriptive Headings. This Warrant shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof.

Dated:             , 20  .

 

GALECTIN THERAPEUTICS INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION AGREEMENT

[To be signed only upon exercise of Warrant]

 

To:   Date:

The undersigned, the Holder of the within Warrant, pursuant to the provisions
set forth in the within Warrant, hereby irrevocably elects to exercise the
purchase rights represented by such Warrant for, and agrees to subscribe for and
purchase thereunder,                  shares of the Common Stock covered by such
Warrant and herewith makes payment of $         therefor, and requests that the
certificates for such shares be issued in the name of, and delivered to,
                    , whose address is:                     . If said number of
shares is less than all the shares covered by such Warrant, a new Warrant shall
be registered in the name of the undersigned and delivered to the address stated
below.

 

Signature

 

 

  (Signature must conform in all respects to name of Holder as specified on the
face of the Warrant or on the form of Assignment attached as Exhibit B thereto.)

Address

 

 

 

 

[Signature Guarantee]



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

[To be signed only upon transfer of Warrant]

For value received, the undersigned hereby sells, assigns and transfers all of
the rights of the undersigned under the within Warrant with respect to the
number of shares of the Common Stock covered thereby set forth below, unto:

 

Name of Assignee   Address   No. of Shares

 

Dated:   Signature  

 

    (Signature must conform in all respects to name of Holder as specified on
the face of the Warrant.)   Address  

 

   

 

  [Signature Guarantee]